The opinion of the Court of Appeals recognizes the rule established by this court, and cites approvingly appropriate authorities. That court construes the record as sufficiently showing in the bill of exceptions a reservation of an exception to the ruling on motion for new trial. The review in this court in such a case is limited to questions of law. To extend the review to a contrary construction of the record in the Court of Appeals would, in my opinion, transcend this limitation.
I therefore respectfully dissent.